02/07/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 18-0719                           Case Number: DA 21-0437




__________________________________________________________________
  IN RE THE PARENTING OF C.J.E. and
  S.M.E.,

 TEGAN RAE KELLER,
                                                 ORDER DISMISSING
              Petitioner/Appellant,              APPEAL

 and

 NOAH FREDERICK EGLESTON,

              Respondent/Appellee.


       This matter came before the Court on Appellant Tegan Rae Keller’s Motion

to Voluntarily Dismiss Appeal, filed pursuant to M.R.App. P. 16(4).        Having

considered the same, and for good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         February 7 2022